SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1193
TP 11-00951
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


IN THE MATTER OF ARLINE C. WELLS,
BY HER ATTORNEY-IN-FACT, WINENE H.
ZIMMERMAN, PETITIONER,

                     V                                             ORDER

MONROE COUNTY DEPARTMENT OF SOCIAL SERVICES,
ALSO KNOWN AS MONROE COUNTY DIVISION OF SOCIAL
SERVICES, BY KELLY REED, COMMISSIONER, AND
RICHARD F. DAINES, M.D., COMMISSIONER,
NEW YORK STATE DEPARTMENT OF HEALTH, RESPONDENTS.


MCCONVILLE, CONSIDINE, COOMAN & MORIN, P.C., ROCHESTER (KEVIN S.
COOMAN OF COUNSEL), FOR PETITIONER.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (MARK E. MAVES OF
COUNSEL), FOR RESPONDENT MONROE COUNTY DEPARTMENT OF SOCIAL SERVICES,
ALSO KNOWN AS MONROE COUNTY DIVISION OF SOCIAL SERVICES, BY KELLY
REED, COMMISSIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR RESPONDENT RICHARD F. DAINES, M.D., COMMISSIONER, NEW
YORK STATE DEPARTMENT OF HEALTH.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Monroe County [Ann Marie
Taddeo, J.], entered May 5, 2011) to review a determination of
respondents. The determination imposed a penalty period of 33.82
months on petitioner’s Medicaid application.

     Now, upon reading and filing the stipulation discontinuing action
signed by the attorneys for the parties on June 7, 2011,

     It is hereby ORDERED that said proceeding is unanimously
dismissed without costs upon stipulation.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court